Exhibit Fourth Quarter 2009 Supplemental Financial Information In the fourth quarter, the Company acquired Regency at Encino, a 75-unit community located in Encino, California for $16 million. The property features several units with upgraded appliances, countertops, cabinets, crown molding, and flooring. Community amenities include a pool and spa and secure access for residents. Additionally, the property is conveniently located close to multiple job centers and local shopping and dining. Table of Contents Page Consolidated Operating Results S-1 – S-2 Consolidated Funds From Operations S-3 Consolidated Balance Sheets S-4 Debt Summary S-5 Capitalization S-6 Property Operating Results – Quarter ended December 31, 2009 and 2008 S-7 Property Operating Results –Year ended December 31, 2009 and 2008 S-7.1 Revenue by County – Quarters ended December 31, 2009, December 31, 2008 and September 30, 2009 S-8 Revenue by County –Year ended December 31, 2009 and 2008 S-8.1 Development Pipeline S-9 Redevelopment Pipeline S-10 Co-Investments S-11 Summary of Consolidated Co-Investments and Noncontrolling Interest S-12 Income from Discontinued Operations and Selected Financial Data S-13 New Residential Supply Data S-14 Market Forecast (Supply, Jobs and Apartment Market Conditions) S-15 Exhibit A - Property List by Region 1 - 2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Twelve Months Ended (Dollars in thousands, except per share amounts) December 31, December 31, 2009 2008 2009 2008 Revenues: Rental and other property $ 100,004 $ 103,711 $ 407,064 $ 403,268 Management and other fees from affiliates 948 1,201 4,325 5,166 100,952 104,912 411,389 408,434 Expenses: Property operating 36,645 34,090 139,711 132,417 Depreciation and amortization 30,315 28,000 118,027 109,701 Interest 22,336 22,046 86,016 85,063 General and administrative 5,569 7,324 23,704 26,984 Impairment and other charges 550 1,350 17,442 1,350 95,415 92,810 384,900 355,515 Earnings from operations 5,537 12,102 26,489 52,919 Interest and other income 3,519 3,295 13,040 11,337 Equity income in co-investments 5 495 670 7,820 Gain (loss) on early retirement of debt (1,374 ) 3,997 4,750 3,997 Gain on sale of real estate - 2,132 103 4,578 Income before discontinued operations 7,687 22,021 45,052 80,651 Income from discontinued operations 2,913 3,943 8,687 3,744 Net income 10,600 25,964 53,739 84,395 Net income attributable to noncontrolling interest (3,647 ) (5,700 ) (16,631 ) (22,255 ) Net income attributable to controlling interest 6,953 20,264 37,108 62,140 Dividends to preferred stockholders (549 ) (2,310 ) (4,860 ) (9,241 ) Excess of the carrying amount of preferred stock redeemed over the cash paid to redeem preferred stock 377 - 49,952 - Net income available to common stockholders $ 6,781 $ 17,954 $ 82,200 $ 52,899 Net income per share - basic $ 0.24 $ 0.69 $ 3.01 $ 2.10 Net income per share - diluted $ 0.24 $ 0.68 $ 2.91 $ 2.09 See Company's 10-K and 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Twelve Months Ended Selected Line Item Detail December 31, December 31, (Dollars in thousands) 2009 2008 2009 2008 Rental and other property Rental $ 93,276 $ 97,479 $ 380,285 $ 380,003 Other property 6,728 6,232 26,779 23,265 Rental and other property $ 100,004 $ 103,711 $ 407,064 $ 403,268 Management and other fees from affiliates Management $ 882 $ 822 $ 3,505 $ 3,217 Development and redevelopment 66 379 820 1,949 Management and other fees from affiliates $ 948 $ 1,201 $ 4,325 $ 5,166 Property operating expenses Maintenance and repairs $ 8,390 $ 7,628 $ 30,543 $ 28,862 Real estate taxes 9,524 8,496 36,772 33,107 Utilities 6,828 6,556 26,673 26,173 Administrative 8,918 8,548 33,591 33,378 Management fees and insurance 2,985 2,862 12,132 10,897 Property operating expenses $ 36,645 $ 34,090 $ 139,711 $ 132,417 General and administrative General and administrative $ 8,925 $ 10,932 $ 37,319 $ 41,403 Allocated to property operating expenses - administrative (2,462 ) (2,238 ) (9,817 ) (9,014 ) Capitalized to real estate (894 ) (1,370 ) (3,798 ) (5,405 ) Net general and administrative $ 5,569 $ 7,324 $ 23,704 $ 26,984 Interest and other income Interest and other income, net $ 3,519 $ 1,469 $ 11,841 $ 4,811 Lease income, net - 1,826 185 6,526 Gain from sale of marketable securities - - 1,014 - Interest and other income $ 3,519 $ 3,295 $ 13,040 $ 11,337 Noncontrolling interest Limited partners of Essex Portfolio, L.P. $ 585 $ 1,919 $ 4,225 $ 6,404 DownREIT limited partners' distributions 1,099 1,108 4,431 4,484 Perpetual preferred distributions 1,575 2,231 6,300 9,909 Third-party ownership interest 388 442 1,675 1,458 Noncontrolling interest $ 3,647 $ 5,700 $ 16,631 $ 22,255 See Company's 10-K and 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations Three Months Ended Twelve Months Ended (Dollars in thousands, except share and per share amounts) December 31, December 31, 2009 2008 % Change 2009 2008 % Change Funds from operations Net income available to common stockholders $ 6,781 $ 17,954 $ 82,200 $ 52,899 Adjustments: Depreciation and amortization 30,349 28,296 118,522 113,294 Gains not included in FFO, net of disposition costs (1) (2,852 ) (5,356 ) (7,943 ) (7,849 ) Noncontrolling interest and co-investments (2) 1,510 2,733 7,607 9,181 Funds from operations $ 35,788 $ 43,627 $ 200,386 $ 167,525 FFO per share-diluted $ 1.16 $ 1.52 -23.9 % $ 6.74 $ 6.02 11.8 % Components of the change in FFO Non-recurring items: (Gain) loss on early retirement of debt 1,374 (3,997 ) (4,750 ) (3,997 ) Severance payments 550 700 550 700 Redemption of Series G preferred stock at a discount (377 ) - (49,952 ) - Impairment of development projects - - 12,428 - Cancellation of Outperformance Plan - 3,808 - Loan loss reserves - 650 620 650 Write-off of deferred charges - - - 245 Gain on sales of marketable securities - - (1,014 ) - Income generated from TRS activities - (147 ) (588 ) (147 ) Joint venture - preferred interest - - - (6,318 ) Funds from operations excluding non-recurring items 37,335 40,833 161,488 158,658 FFO excluding non-recurring items per share-diluted $ 1.21 $ 1.42 -15.2 % $ 5.43 $ 5.71 -4.8 % Changes in recurring items: Same-property NOI $ (6,874 ) $ (11,491 ) Non-same property NOI 612 7,993 Management and other fees from affiliates (253 ) (841 ) Interest and other income 224 101 Interest expense (290 ) (953 ) Dividends to preferred stockholders 1,761 4,381 General and administrative 1,755 3,280 Other items, net (433 ) 360 $ (3,498 ) $ 2,830 Weighted average number of shares outstanding diluted (3) 30,893,169 28,663,993 29,746,614 27,807,946 (1) Internal disposition costs relate to a disposition incentive program established to pay incremental bonuses for the sale of certain of the Company's communities that are part of the program. (2) Amount includes the following adjustments for the three and twelve months ended December 31, 2009: (i) noncontrolling interest related to Operating Partnership units totaling $0.6 million and $4.2 million, respectively, (ii) add back depreciation from unconsolidated co-investments and less depreciation attributable to third party ownership of consolidated co-investments totaling $0.9 million and $3.4 million, respectively. (3) Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-K and 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) December 31, 2009 December 31, 2008 Real Estate: Land and land improvements $ 684,955 $ 683,876 Buildings and improvements 2,727,975 2,595,912 3,412,930 3,279,788 Less:accumulated depreciation (749,464 ) (640,026 ) 2,663,466 2,639,762 Real estate under development 274,965 272,273 Co-investments 70,783 76,346 3,009,214 2,988,381 Cash and cash equivalents 37,934 54,719 Marketable securities 134,844 23,886 Funds held by 1031 exchange facilitator - 21,424 Notes and other receivables 36,305 47,637 Other assets 36,340 28,776 Total assets $ 3,254,637 $ 3,164,823 Mortgage notes payable $ 1,603,549 $ 1,468,931 Lines of credit 239,000 120,000 Exchangeable bonds 4,893 165,457 Cash flow hedge liabilities 30,156 73,129 Other liabilities 99,149 105,396 Total liabilities 1,976,747 1,932,913 Series G cumulative convertible preferred stock, carrying value 4,349 145,912 Stockholders' equity and noncontrolling interest: Common stock 3 3 Series F cumulative redeemable preferred stock, liquidation value 25,000 25,000 Additional paid-in-capital 1,275,251 1,043,984 Distributions in excess of accumulated earnings (222,952 ) (141,336 ) Accumulated other comprehensive (loss) income (24,206 ) (75,424 ) Total stockholders' equity 1,053,096 852,227 Noncontrolling interest 220,445 233,771 Total stockholders' equity and noncontrolling interest 1,273,541 1,085,998 Total liabilities and equity $ 3,254,637 $ 3,164,823 See Company's 10-K and 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - December 31, (Dollars in thousands) Percentage of Total Debt Balance Outstanding Weighted Average Interest Rate Weighted Average Maturity In Years Mortgage notes payable Fixed rate - secured 73 % $ 1,351,953 6.1 % 5.6 Variable rate - secured (1) 14 % 251,596 2.1 % 19.5 Total mortgage notes payable 87 % 1,603,549 5.5 % 7.8 Exchangeable bonds - unsecured (2) 0 % 4,893 5.8 % Line of credit - secured (3) 12 % 229,000 1.6 % Line of credit - unsecured (4) 1 % 10,000 3.4 % Total lines of credit 13 % 239,000 1.7 % Total debt 100 % $ 1,847,442 5.0 % Weighted Scheduled principal payments (excludes lines of credit) Average Interest Rate 2010 (2) $ 160,762 7.6 % 2011 174,107 5.7 % 2012 31,303 5.4 % 2013 188,882 5.8 % 2014 62,272 7.3 % Thereafter 991,116 4.8 % Total $ 1,608,442 5.4 % Capitalized interest for the three and twelve months ended December 31, 2009 was approximately $2.1 million and $10.5 million, respectively. (1) $214.1 million of the variable rate debt is tax exempt to the note holders, and $197.1 million of the tax exempt debt is subject to interest rate protection agreements. (2) Exchangeable bonds mature in November 2025, but the bonds are subject to a repurchase for cash at the option of the holder on November 1, 2010. The pay rate on the bonds is 3.625%, and effective January 2009 in accordance with the accounting pronouncement for convertible debt, the bonds have been discounted to yield 5.75%.This is an unsecured obligation of the operating partnership, and is fully and unconditionally guaranteed by the Company. (3) Secured line of credit facility is $250 million and matures in December 2013.This line is secured by eleven of the Company's apartment communities and the underlying interest rate is currently the Freddie Mac Reference Rate plus .99% to 1.50%. (4) Unsecured line of credit facility is $200 million and matures in December 2010 with two one-year extensions, exercisable at the Company's option.The underlying interest rate on this line is based on a tiered rate structure tied to the Company's corporate ratings and is currently at LIBOR plus 3.00%. See Company's 10-K and 10-Q for additional disclosures S-5 E S S E XP R O P E R T YT R U S T, I N C. Capitalization - December 31, 2009 (Dollars and shares in thousands, except per share amounts) Total debt $ 1,847,442 Common stock and potentially dilutive securities Common stock outstanding 28,850 Limited partnership units (1) 2,398 Options-treasury method 51 Total common stock and potentially dilutive securities 31,299 shares Common stock price per share as of December 31, 2009 $ 83.65 Market value of common stock and potentially dilutive securities $ 2,618,161 Preferred units/stock $ 111,514 Total equity capitalization $ 2,729,675 Total market capitalization $ 4,577,117 Ratio of debt to total market capitalization 40.4 % (1) Assumes conversion of all outstanding operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-K and 10-Q for additional disclosures S-6 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Quarter ended December 31, 2009 and 2008 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2009 2008 % Change 2009 2008 % Change 2009 2008 % Change 2009 2008 2009 2008 % Change Revenues: Same-property revenue $ 45,054 $ 47,196 -4.5 % $ 25,250 $ 27,264 -7.4 % $ 13,787 $ 15,485 -11.0 % $ - $ - $ 84,091 $ 89,945 -6.5 % Non-same property revenue (2) 6,064 5,078 4,887 3,840 3,174 3,498 1,788 1,350 15,913 13,766 Total Revenues $ 51,118 $ 52,274 $ 30,137 $ 31,104 $ 16,961 $ 18,983 $ 1,788 $ 1,350 $ 100,004 $ 103,711 Property operating expenses: Same-property operating expenses $ 16,068 $ 14,977 7.3 % $ 8,876 $ 9,087 -2.3 % $ 5,389 $ 5,249 2.7 % $ - $ - $ 30,333 $ 29,313 3.5 % Non-same property operating expenses (2) 2,127 1,790 1,949 1,253 1,383 1,218 853 516 6,312 4,777 Total property operating expenses $ 18,195 $ 16,767 $ 10,825 $ 10,340 $ 6,772 $ 6,467 $ 853 $ 516 $ 36,645 $ 34,090 Net operating income (NOI): Same-property NOI $ 28,986 $ 32,219 -10.0 % $ 16,374 $ 18,177 -9.9 % $ 8,398 $ 10,236 -18.0 % $ - $ - $ 53,758 $ 60,632 -11.3 % Non-same property NOI (2) Redevelopment communities 3,000 3,233 2,021 2,335 1,088 1,365 - - 6,109 6,933 Acquired communities 180 54 312 320 703 915 - - 1,195 1,289 Development communities 757 1 605 (68 ) - 1,362 (67 ) Other real estate assets (1) - 935 834 935 834 Total non-same property NOI 3,937 3,288 2,938 2,587 1,791 2,280 935 834 9,601 8,989 Total NOI $ 32,923 $ 35,507 $ 19,312 $ 20,764 $ 10,189 $ 12,516 $ 935 $ 834 $ 63,359 $ 69,621 Same-property operating margin 64 % 68 % 65 % 67 % 61 % 66 % 64 % 67 % Same-property turnover percentage 50 % 49 % 42 % 47 % 39 % 47 % 45 % 48 % Same-property concessions $ 307 $ 292 $ 172 $ 112 $ 80 $ 78 $ 559 $ 482 Average same-property concessions per turn (3) $ 234 $ 219 $ 295 $ 170 $ 193 $ 155 $ 242 $ 193 Reconciliation of apartment units at end of period Same-property apartment units 10,953 5,615 4,292 20,860 Consolidated apartment units 12,339 12,500 6,695 6,457 5,249 5,338 24,283 24,295 Joint venture 748 480 1,575 1,575 642 642 2,965 2,697 Under development 115 268 171 693 295 295 581 1,256 Total apartment units at end of period 13,202 13,248 8,441 8,725 6,186 6,275 27,829 28,248 Percentage of total 48 % 47 % 30 % 31 % 22 % 22 % 100 % 100 % Average same-property financial occupancy 97.1 % 95.9 % 97.8 % 97.6 % 97.6 % 97.1 % 97.4 % 96.6 % (1) Other real estate assets consists mainly of retail space, commercial properties, and boat slips and their operating results are classified in non-same property results.The Hollywood commercial property's operations are classified in other real assets for 2009 due to the extension of a three year lease with the tenant, operations for 2008 are classified in interest and other income. (2) Includes properties which subsequent to October 1, 2008 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same property turnover percentage times the same-property apartment units. See Company's 10-K and 10-Q for additional disclosures S-7 E S S E XP R O P E R T YT R U S T, I N C Property Operating Results - Year ended December 31, 2009 and 2008 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2009 2008 % Change 2009 2008 % Change 2009 2008 % Change 2009 2008 2009 2008 % Change Revenues: Same-property revenue $ 183,246 $ 188,807 -2.9 % $ 104,316 $ 106,301 -1.9 % $ 58,041 $ 60,430 -4.0 % $ - $ - $ 345,603 $ 355,538 -2.8 % Non-same property revenue (2) 23,588 18,887 17,344 13,585 13,229 9,918 7,300 5,340 61,461 47,730 Total Revenues $ 206,834 $ 207,694 $ 121,660 $ 119,886 $ 71,270 $ 70,348 $ 7,300 $ 5,340 $ 407,064 $ 403,268 Property operating expenses: Same-property operating expenses $ 61,172 $ 59,255 3.2 % $ 35,219 $ 36,319 -3.0 % $ 21,362 $ 20,623 3.6 % $ - $ - $ 117,753 $ 116,197 1.3 % Non-same property operating expenses (2) 7,863 6,305 6,089 5,039 5,094 3,111 2,912 1,765 21,958 16,220 Total property operating expenses $ 69,035 $ 65,560 $ 41,308 $ 41,358 $ 26,456 $ 23,734 $ 2,912 $ 1,765 $ 139,711 $ 132,417 Net operating income (NOI): Same-property NOI $ 122,074 $ 129,552 -5.8 % $ 69,097 $ 69,982 -1.3 % $ 36,679 $ 39,807 -7.9 % $ - $ - $ 227,850 $ 239,341 -4.8 % Non-same property NOI (2) Redevelopment communities 12,368 12,675 8,969 8,067 4,575 5,398 - - 25,912 26,140 Acquired communities 438 90 1,263 547 3,560 1,409 - - 5,261 2,046 Development communities 2,919 (183 ) 1,023 (68 ) - 3,942 (251 ) Other real estate assets (1) - 4,388 3,575 4,388 3,575 Total non-same property NOI 15,725 12,582 11,255 8,546 8,135 6,807 4,388 3,575 39,503 31,510 Total NOI $ 137,799 $ 142,134 $ 80,352 $ 78,528 $ 44,814 $ 46,614 $ 4,388 $ 3,575 $ 267,353 $ 270,851 Same-property operating margin 67 % 69 % 66 % 66 % 63 % 66 % 66 % 67 % Same-property turnover percentage 59 % 53 % 54 % 53 % 55 % 58 % 57 % 54 % Same-property concessions $ 1,316 $ 1,336 $ 605 $ 662 $ 349 $ 302 $ 2,270 $ 2,300 Average same-property concessions per turn (3) $ 212 $ 228 $ 202 $ 223 $ 147 $ 121 $ 196 $ 203 Average same-property financial occupancy 96.6 % 95.6 % 97.7 % 97.4 % 97.2 % 96.7 % 97.0 % 96.3 % (1) Other real estate assets consists mainly of retail space, commercial properties, and boat slips and their operating results are classified in non-same property results.The Hollywood commercial property's operations are classified in other real assets for 2009 due to the extension of a three year lease with the tenant, operations for 2008 are classified in interest and other income. (2) Includes properties which subsequent to January 1, 2008 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same property turnover percentage times the same-property apartment units. See Company's 10-K and 10-Q for additional disclosures S-7.1 E S S E XP R O P E R T YT R U S T, I N C. Revenue by County - Quarters ended December 31, 2009, December 31, 2008 and September 30, 2009 (Dollars in thousands) Average Property Rental Rates December 31, 2009 December 31, 2008 Region Units QTD 2009 QTD 2008 % Change Property Revenue Financial Occupancy Property Revenue Financial Occupancy Property Revenue % Change Property Revenue Q3 2009 Sequential % Change Southern California Ventura County 2,898 $ 1,284 $ 1,366 -6.0 % $ 11,470 97.2 % $ 12,126 96.8 % -5.4 % $ 11,530 -0.5 % Los Angeles County 2,754 1,602 1,732 -7.5 % 13,471 96.8 % 14,065 94.2 % -4.2 % 13,679 -1.5 % Orange County 2,037 1,427 1,533 -6.9 % 8,842 97.0 % 9,527 97.1 % -7.2 % 8,963 -1.3 % San Diego County 2,641 1,100 1,132 -2.8 % 8,933 97.3 % 9,255 97.7 % -3.5 % 8,912 0.2 % Santa Barbara County 347 1,624 1,649 -1.5 % 1,725 99.2 % 1,569 89.0 % 9.9 % 1,662 3.8 % Riverside County 276 724 791 -8.5 % 613 94.9 % 654 89.7 % -6.3 % 616 -0.5 % Total same-property 10,953 1,343 1,427 -5.9 % 45,054 97.1 % 47,196 95.9 % -4.5 % 45,362 -0.7 % Non-same property 1,386 1,423 6,064 5,078 Northern California San Francisco MSA 175 1,826 1,864 -2.0 % 969 98.0 % 959 94.6 % 1.0 % 949 2.1 % Santa Clara County 2,058 1,525 1,686 -9.5 % 9,577 98.0 % 10,640 98.1 % -10.0 % 9,845 -2.7 % Alameda County 760 1,205 1,298 -7.2 % 2,903 97.9 % 3,104 97.0 % -6.5 % 2,915 -0.4 % San Mateo County 768 1,568 1,682 -6.8 % 3,702 97.3 % 3,968 97.6 % -6.7 % 3,790 -2.3 % Contra Costa County 1,720 1,433 1,521 -5.8 % 7,573 97.7 % 8,036 97.6 % -5.8 % 7,630 -0.7 % Other 134 1,309 1,387 -5.6 % 526 96.8 % 557 97.2 % -5.6 % 528 -0.4 % Total same-property 5,615 1,464 1,581 -7.4 % 25,250 97.8 % 27,264 97.6 % -7.4 % 25,657 -1.6 % Santa Clara County 390 1,334 1,614 1,864 Alameda County 594 1,520 2,783 1,492 Other 96 1,698 490 484 Non-same property 1,080 1,468 4,887 3,840 Seattle Metro Total same-property 4,292 998 1,139 -12.4 % 13,787 97.6 % 15,485 97.1 % -11.0 % 14,178 -2.8 % Non-same property 957 1,048 3,174 3,498 Other real estate assets 1,788 1,350 Total same-property revenue 20,860 $ 1,304 $ 1,409 -7.5 % $ 84,091 97.4 % $ 89,945 96.6 % -6.5 % $ 85,197 -1.3 % Total non-same property revenue 3,423 $ 1,333 $ 15,913 $ 13,766 See Company's 10-K and 10-Q for additional disclosures S-8 E S S E XP R O P E R T YT R U S T, I N C. Revenue by County - Year ended December 31, 2009 and 2008 (Dollars in thousands) Average Property Rental Rates Year to Date 2009 Year to Date 2008 Region Units YTD 2009 YTD 2008 % Change Property Revenue Financial Occupancy Property Revenue Financial Occupancy Property Revenue % Change Southern California Ventura County 2,898 $ 1,316 $ 1,381 -4.7 % $ 46,819 96.9 % $ 48,182 95.8 % -2.8 % Los Angeles County 2,754 1,652 1,749 -5.5 % 54,988 96.2 % 57,055 94.3 % -3.6 % Orange County 2,037 1,470 1,543 -4.7 % 36,320 97.0 % 38,057 96.7 % -4.6 % San Diego County 2,641 1,116 1,129 -1.2 % 35,966 97.1 % 36,291 97.1 % -0.9 % Santa Barbara County 347 1,623 1,666 -2.6 % 6,665 94.8 % 6,614 92.4 % 0.8 % Riverside County 276 743 812 -8.5 % 2,488 94.2 % 2,608 89.3 % -4.6 % Total same-property 10,953 1,376 1,438 -4.3 % 183,246 96.6 % 188,807 95.6 % -2.9 % Non-same property 1,386 1,453 23,588 18,887 Northern California San Francisco MSA 175 1,830 1,815 0.8 % 3,866 97.2 % 3,812 96.5 % 1.4 % Santa Clara County 2,058 1,597 1,643 -2.8 % 40,253 98.2 % 41,207 98.0 % -2.3 % Alameda County 760 1,252 1,271 -1.5 % 11,948 97.5 % 12,028 96.6 % -0.7 % San Mateo County 768 1,621 1,632 -0.7 % 15,307 97.4 % 15,284 97.5 % 0.2 % Contra Costa County 1,720 1,467 1,526 -3.9 % 30,799 97.3 % 31,790 96.9 % -3.1 % Other 134 1,333 1,378 -3.3 % 2,143 96.9 % 2,180 96.7 % -1.7 % Total same-property 5,615 1,515 1,554 -2.5 % 104,316 97.7 % 106,301 97.4 % -1.9 % Santa Clara County 390 1,415 6,830 6,862 Alameda County 594 1,505 8,584 5,485 Other 96 1,706 1,930 1,238 Non-same property 1,080 1,491 17,344 13,585 Seattle Metro Total same-property 4,292 1,062 1,124 -5.5 % 58,041 97.2 % 60,430 96.7 % -4.0 % Non-same property 957 1,108 13,229 9,918 Other real estate assets 7,300 5,340 Total same-property revenue 20,860 $ 1,349 $ 1,404 -3.9 % $ 345,603 97.0 % $ 355,538 96.3 % -2.8 % Total non-same property revenue 3,423 $ 1,368 $ 61,461 $ 47,730 See Company's 10-K and 10-Q for additional disclosures S-8.1 E S S E XP R O P E R T YT R U S T, I N C. Development Pipeline - December 31, 2009 (Dollars in millions) Estimated Units Estimated retail sq. feet (1) Incurred toDate Remaining Costs Estimated Total Cost Construction Start Construction Complete Initial Occupancy Stabilized Operations Development Projects Project Name Location Fourth & U Berkeley, CA 171 15,500 $ 49.5 $ 13.8 $ 63.3 Apr-08 Jun-10 Apr-10 Oct-10 Joule Broadway (2) Seattle, WA 295 29,100 68.1 26.7 94.8 May-08 Jun-10 Apr-10 Feb-11 Tasman Retail Pad and Garage Sunnyvale, CA - 14,100 5.4 16.3 21.7 Jul-09 Jun-10 Jun-10 Jun-10 DuPont Lofts Irvine, CA 115 - 27.2 9.1 36.3 Feb-10 Jun-10 Jun-10 Jan-11 Total- Development Projects 581 58,700 150.2 65.9 216.1 Predevelopment Projects Project Name Location Main Street (3) Walnut Creek, CA - Tasman Apts/Retail Sunnyvale, CA - Total- Predevelopment Projects 332 62,000 53.7 89.3 143.0 Land Held for Future Development or Sale (4) Project Name Location Cadence Campus San Jose, CA 769 - West Dublin Dublin, CA 309 - City Centre Moorpark, CA 200 - Park Boulevard Palo Alto, CA 27 - View Pointe Newcastle, WA 24 - Total - Land Held for Future Development or Sale 1,329 - 71.1 - 71.1 Grand Total - Development Pipeline 2,242 120,700 $ 275.0 $ 155.2 $ 430.2 (1) Certain apartment community developments include retail space, and the Company has included the total estimated retail square footage for each development project. (2) There is a construction loan in place for this development project that provides financing for the majority of the estimated remaining cost to be incurred. (3) The Company has entered into a joint venture development agreement with a third-party to develop this property.The Company has a 50% interest in this project. (4) The Company owns land in various stages of entitlement that is being held for future development or sale. See Company's 10-K and 10-Q for additional disclosures S-9 E S S E XP R O P E R T YT R U S T, I N C. Redevelopment Pipeline - December 31, 2009 (Dollars in thousands) Total Estimated Estimated NOI Incurred Remaining Total Redevelopment For the year ended Units Region/Project Name Units To Date Cost Cost Start Date 2009 2008 completed Approved - Redevelopment Projects (1) Marina Cove, Santa Clara, CA 292 $ 4,410 $ 5,448 $ 9,858 Jun-07 Active - Redevelopment Projects Southern California (2) Avondale at Warner Center, Woodland Hills, CA 446 $ 11,550 $ 2,520 $ 14,070 Oct-04 $ 4,671 $ 5,254 198 Pathways, Long Beach, CA 296 9,703 1,057 10,760 Jun-06 3,804 3,576 247 Highridge, Rancho Palos Verdes, CA 255 7,386 9,177 16,563 Jan-07 3,893 3,845 13 997 28,639 12,754 41,393 12,368 12,675 458 Northern California (2) The Montclaire - Phase I - III, Sunnyvale, CA 390 14,691 441 15,132 Aug-06 4,958 4,665 390 Boulevard, Fremont, CA 172 8,938 - 8,938 Sep-06 1,874 1,470 137 Bridgeport, Newark, CA 184 4,373 213 4,586 Oct-06 2,137 1,932 12 746 28,002 654 28,656 8,969 8,067 539 Seattle Metro Foothill Commons, Bellevue, WA 388 20,650 15,688 36,338 Jun-07 2,883 3,333 39 Woodland Commons, Bellevue, WA 236 4,677 7,102 11,779 Jun-07 1,692 2,066 - 624 25,327 22,790 48,117 4,575 5,399 39 Total Active - Redevelopment Projects 2,367 $ 81,968 $ 36,198 $ 118,166 $ 25,912 $ 26,141 1,036 (1) This project is approved and redevelopment activity has commenced but as of Q4 2009 the community has stabilized operations, and therefore is classified in same-property operations. (2) All redevelopment projects located in Southern and Northern California will be classified in same-property operations starting Q1 2010. See Company's 10-K and 10-Q for additional disclosures S-10 E S S E XP R O P E R T YT R U S T, I N C. Co-investments - December 31, 2009 Essex Total Fund Property Revenue for NOI for the (Dollars in thousands) Book Original Debt Maturity the year ended year ended Value Cost Units Amount Date 2009 2008 % Change 2009 2008 % Change Joint Ventures Essex Apartment Value Fund II, L.P. (Fund II) (1) Southern California Parcwood, Corona, CA 312 $ 24,449 Dec-2013 Renaissance, Los Angeles, CA 168 22,641 May-2011 Total Southern California 480 47,090 $ 8,038 $ 8,377 -4.0 % $ 4,785 $ 5,239 -8.7 % Northern California Alderwood Park, Newark, CA 96 6,846 Jun-2015 Carlmont Woods, Belmont, CA 195 12,453 Dec-2013 Davey Glen, Belmont, CA 69 6,654 Aug-2016 Enclave, San Jose, CA 637 17,653 Jan-2018 Enclave, San Jose, CA 60,000 Dec-2029 Harbor Cove, Foster City, CA 400 33,580 Dec-2013 Regency Tower, Oakland, CA 178 10,683 Mar-2014 Total Northern California 1,575 147,869 27,678 28,418 -2.6 % 17,547 17,771 -1.3 % Seattle Metro Echo Ridge, Snoqualmie, WA 120 12,813 Sep-2014 Morning Run, Monroe, WA 222 13,258 Oct-2014 Tower @ 801, Seattle, WA 173 18,654 Aug-2014 Total Seattle Metro 515 44,725 7,746 8,186 -5.4 % 4,527 5,003 -9.5 % Total - Operating Communities 2,570 239,684 $ 43,462 $ 44,981 -3.4 % $ 26,859 $ 28,013 -4.1 % Fund II - New Development Eastlake 2851, Seattle, WA (initial occupancy May 2008) 127 17,520 Jan-2011 (2) Studio 40-41, Studio City, CA (initial occupancy April 2009) 149 35,923 Apr-2010 (3) Cielo, Chatsworth, CA (initial occupancy July 2009) 119 19,732 Jun-2010 (3) 395 73,175 $ 3,739 $ 1,106 $ 1,892 $ 722 Total - Fund II $ 69,563 $ 588,404 2,965 $ 312,859 Capitalized costs 720 70,283 Other (4) 500 $ 70,783 (1) The Company has a 28.2% interest as a general partner and limited partner in Fund II, and may earn promote income if Fund II exceeds certain financial return benchmarks. (2) The construction loan has a one-year extension, exercisable at Fund II's option. (3) The construction loan has two one-year extensions, exercisable at Fund II's option. (4) The other co-investment relates to a real estate technology investment. See Company's 10-K and 10-Q for additional disclosures S-11 E S S E XP R O P E R T YT R U S T, I N C. Summary of Consolidated Co-Investments and Noncontrolling Interest - December 31, (Dollars in thousands) The Company enters into co-investment transactions with third party developers, owners and investors of apartment communities.In accordance with GAAP, the Company consolidates certain of these co-investment transactions, resulting in noncontrolling interests corresponding to the ownership interest of the third-party developer, owner or investor. The following table summarizes the consolidated co-investments and noncontrolling interest: Operations for the year ended Balance as of December 31, 2009 December 31, 2009 Investment in Related Noncontrolling DownREIT Operating Real Estate Debt Interest Units (1) Revenue Expenses NOI Noncontrolling Interest - DownREIT: Anchor Village $ 13,656 $ 10,750 $ 2,404 110,133 $ 3,074 $ 1,260 $ 1,814 Barkley Apartments 8,946 17,442 2,322 79,205 2,523 917 1,606 Brentwood 14,731 20,197 2,568 58,884 2,340 725 1,615 Brookside Oaks 33,895 13,651 3,805 96,255 3,042 835 2,207 Capri at Sunny Hills 17,525 18,673 3,930 167,365 2,338 631 1,707 Hidden Valley (2) 38,977 32,240 6,089 62,647 5,183 1,493 3,690 Highridge Apartments 26,384 44,807 5,831 293,733 5,443 1,550 3,893 Montejo Apartments 8,753 5,618 1,216 29,319 1,838 491 1,347 Thomas Jefferson 26,496 19,351 7,067 62,873 2,907 891 2,016 Treehouse Apartments 11,756 7,564 2,951 67,728 2,385 763 1,622 Valley Park Apartments 15,245 9,582 306 43,354 2,830 627 2,203 Villa Angelina Apartments 19,735 12,958 3,003 57,709 3,672 990 2,682 $ 236,099 $ 212,833 41,492 1,129,205 $ 37,575 $ 11,173 $ 26,402 Other Components of Noncontrolling Interest: Hillsdale Garden Apartments (3) $ 112,409 - 22,805 $ 13,807 $ 5,608 $ 8,199 Joint Ventures - Development (4) $ 93,400 $ 37,485 4,229 Operating Limited Partnership Units 71,919 Perpetual Preferred Units (5) 80,000 Total Noncontrolling Interest $ 220,445 (1) Represents the number of DownREIT units that are currently outstanding.Generally, DownREIT units can be redeemed at the holder's election for cash equal to the current price of Essex's common stock. (2) The Company has a 75% interest in this community and a joint venture partner has a 25% interest. (3) The Company has an 81.5% interest in this community and the joint venture partner has an 18.5% interest. (4) The Company consolidates two joint venture developments in which the Company has a 50% and 99% interest, respectively. (5) Includes Series B Cumulative Redeemable Preferred Units with an existing distribution rate of 7.875% and can be redeemed at the Company's option. See Company's 10-K and 10-Q for additional disclosures S-12 E S S E XP R O P E R T YT R U S T, I N C. Income From Discontinued Operations and Selected Financial Data - December 31, (Dollars in thousands) Income from Discontinued Operations For the quarter ended December 31, 2009, the Company sold Maple Leaf and for the year ended December 31, 2009, the Company sold Maple Leaf, Carlton Heights, Grand Regency, Mountain View and Spring Lakes apartment communities.For the quarter ended December 31, 2008, the Company sold Coral Gardens, and for year ended December 31, 2008, the Company sold Coral Gardens, Cardiff by the Sea, and St. Cloud apartment communities. Three Months Ended Twelve Months Ended December 31, December 31, 2009 2008 2009 2008 Rental revenues $ 120 $ 1,651 $ 1,991 $ 11,526 Property operating expenses (25 ) (660 ) (752 ) (5,396 ) Interest expense - (123 ) - (2,210 ) Depreciation and amortization (34 ) (296 ) (495 ) (3,593 ) Income from real estate sold 61 572 744 327 Gain on sale 2,917 3,371 8,626 3,417 Internal disposition costs (65 ) - (683 ) - Income from discontinued operations $ 2,913 $ 3,943 $ 8,687 $ 3,744 Shares Outstanding and Potentially Dilutive Securities Q4 2009 Actual YTD 2009 Weighted Avg. As of 12/31/09 Weighted Avg. Common Shares 28,403,122 28,849,779 27,269,547 Stock Options 43,539 50,609 29,317 Weighted Avg. Shares Diluted - EPS 28,446,661 28,900,388 27,298,864 Operating Limited Partnership Units 2,446,508 2,398,479 2,447,750 Weighted Avg. Shares Diluted - FFO 30,893,169 31,298,867 29,746,614 See Company's 10-K and 10-Q for additional disclosures S-13 E S S E X P R O P E R T Y T R U S T, I N C MSA Level Forecasts 2010: Supply, Jobs and Apartment Market Conditions (DRAFT) Residential Supply* Job Forecast** Forecast Market Conditions*** Market New MF Supply % of Total Stock New SF Supply % of Total Stock Est.New Jobs Dec-Dec % Growth Estimated Y-o-Y Rent Growth Estimated Year End Occupancy Seattle 3,500 0.9 % 2,500 0.6 % 7,500 0.5 % -2.5 % 94.00 % San Francisco 1,900 0.5 % 200 0.1 % 4,000 0.4 % 2.00 % 95.50 % Oakland 900 0.3 % 1,000 0.2 % 2,000 0.2 % -2.00 % 94.50 % San Jose 700 0.3 % 400 0.1 % 4,000 0.5 % 0.00 % 95.00 % No. Cal. 3,500 0.4 % 1,600 0.1 % 10,000 0.4 % 0.2 % 95.0 % Ventura 250 0.5 % 200 0.1 % 1,500 0.5 % 2.00 % 94.50 % Los Angeles 2,600 0.2 % 1,500 0.1 % 15,000 0.4 % 0.00 % 94.50 % Orange 1,100 0.3 % 500 0.1 % 7,000 0.5 % 2.50 % 94.50 % San Diego 1,100 0.3 % 1,100 0.2 % 5,000 0.4 % 2.00 % 95.00 % So. Cal. 5,050 0.2 % 3,300 0.1 % 28,500 0.4 % 1.1 % 94.6 % Weighted Average**** 12,050 0.3 % 7,400 0.1 % 46,000 0.4 % 0.0 % 94.5 % All data is an Essex Forecast U.S. Economic Assumptions:G.D.P.: 2010 vs 2009:2.5% , Q4 '10 vs Q4 '09: 2.0%, Jobs: Q4 '10 vs Q4 '090.4% * New Residential Supply represents Essex's internal estimate of actual deliveries during the year, which are related to but can differ from the 12 month trailing permit Levels reported on the new residential supply schedule. ** Job Forecast/Performance refers to the difference between Total Non-Farm Industry Employment (not seasonally adjusted) projected through Q4 2010 over the comparable actual figures for Q4 2009.The first column represents the current Essex forecast of the increase in Total Non-Farm Industry Employment. The second column represents these forecasted new jobs as a percent of the Q4 2009 base. ***The Forecast Market Conditions represents Essex's estimates of the change in rents/occupancy rates for the fourth quarter of 2010.The estimated year-over-year rent growth represents the forecast change in effective market rents for Q4 2010 vs.Q4 2009 (where Market refers to the entire MSA apartment market, not the Essex portfolio). The estimated year-end occupancy represents Essex's forecast of market occupancy rates for the fourth quarter of ****Weighted Average: Markets weighted by Units in Essex Portfolio See Company's 10-K and 10-Q for additional disclosures S-14 E S S E X P R O P E R T Y T R U S T, I N C. New Residential Supply: Permits as % of Current Stock (12 Month Permit Period: Trailing 12 Months December2009) Single Family Data Multi-Family Data All Residential Data Market Median SF Price (Q3 2009 est**) Q2 2ffordability* SF Stock 2000 SF Permits Last 12 Months % of Stock MF Stock 2000 MF Permits Last 12 months % of Stock Total Residential Permits Last 12 Months % of Stock New York PMSA $ 385,400 66 % 760,000 613 0.1 % 2,920,000 4,839 0.2 % 5,452 0.1 % Chicago $ 210,100 140 % 1,700,000 4,442 0.3 % 1,404,900 1,452 0.1 % 5,894 0.2 % Miami/Ft. Lauderdale $ 217,000 105 % 717,000 2,272 0.3 % 876,000 1,131 0.1 % 3,403 0.2 % Nassau-Suffolk $ 385,400 66 % 740,000 974 0.2 % 240,000 1,416 0.3 % 2,390 0.3 % Boston $ 348,000 99 % 1,530,000 3,054 0.2 % 670,800 2,053 0.6 % 5,107 0.3 % Philadelphia $ 227,500 122 % 1,532,000 4,857 0.3 % 515,100 1,786 0.3 % 6,643 0.3 % Minneapolis $ 184,800 170 % 818,000 3,631 0.4 % 351,800 970 0.3 % 4,601 0.4 % Atlanta $ 129,400 234 % 1,122,000 5,397 0.5 % 467,800 994 0.2 % 6,391 0.4 % Denver $ 229,100 134 % 582,000 2,709 0.5 % 274,900 1,279 0.5 % 3,988 0.5 % Baltimore $ 261,100 120 % 797,000 3,110 0.4 % 268,000 1,909 0.7 % 5,019 0.5 % Portland $ 244,501 215 % 561,000 3,028 0.5 % 225,335 794 0.4 % 3,822 0.5 % Wash. D.C. PMSA $ 324,700 122 % 1,299,000 9,014 0.7 % 644,300 2,851 0.4 % 11,865 0.6 % Orlando $ 157,900 156 % 482,000 3,707 0.8 % 201,500 719 0.4 % 4,426 0.6 % Phoenix $ 142,700 174 % 970,000 8,657 0.9 % 360,500 642 0.2 % 9,299 0.7 % Las Vegas $ 138,500 171 % 440,000 3,791 0.9 % 215,700 1,622 0.8 % 5,413 0.8 % Dallas-Ft. Worth $ 150,500 181 % 1,381,000 14,130 1.0 % 650,000 5,773 0.9 % 19,903 1.0 % Houston $ 160,600 165 % 1,027,000 22,360 2.2 % 547,700 4,709 0.9 % 27,069 1.7 % Austin $ 189,101 253 % 326,000 6,669 2.0 % 169,900 2,049 1.2 % 8,718 1.8 % Totals $ 242,040 151 % 16,024,000 101,802 0.6 % 8,084,235 32,149 0.4 % 133,951 0.6 % Seattle $ 347,700 89 % 656,000 3,684 0.6 % 354,487 1,121 0.3 % 4,805 0.5 % San Francisco $ 636,100 58 % 368,000 396 0.1 % 344,000 532 0.2 % 928 0.1 % Oakland $ 385,100 96 % 625,000 1,881 0.3 % 270,000 603 0.2 % 2,484 0.3 % San Jose $ 566,000 73 % 388,000 622 0.2 % 192,000 426 0.2 % 1,048 0.2 % Los Angeles $ 299,600 84 % 1,877,000 2,088 0.1 % 1,392,963 2,449 0.2 % 4,537 0.1 % Ventura $ 366,400 99 % 199,000 207 0.1 % 53,295 83 0.2 % 290 0.1 % Orange $ 452,700 78 % 628,000 1,300 0.2 % 340,800 673 0.2 % 1,973 0.2 % San Diego $ 378,100 73 % 664,000 1,777 0.3 % 375,664 1,057 0.3 % 2,834 0.3 % No Cal $ 502,810 79 % 1,381,000 2,899 0.2 % 806,000 1,561 0.2 % 4,460 0.2 % So Cal $ 347,570 82 % 3,368,000 5,372 0.2 % 2,162,722 4,262 0.2 % 9,634 0.2 % ESSEX $ 387,250 82 % 5,405,000 11,955 0.2 % 3,323,208 6,944 0.2 % 18,899 0.2 % Permits:single family equals 1 Unit, multi-family equals 5 or more units Sources:SF Prices; Economy.com: Permits; Total Residential Stock: U.S. Census, Axiometrics; Mortgage Rates: Freddie Mac; Single Family and multi-family breakdown of total residences: Rosen Consulting Group, US Census, EASI, Essex *Single Family Affordability - Equals the ratio of the actual median household income to the income required to purchase the median priced home. **Median Home Prices -Q3 2009 National Association of Realtors, DataQuick, Essex The required Income is defined such that the mortgage payment is 35% of said Income, assuming a 10% down payment and a 30-year fixed mortgage rate (6.03%). Median Household Income is estimated from US Census 2004 data and income growth from BEA and population growth from the US Census. See Company's 10-K and 10-Q for additional disclosures S-15 ESSEX PROPERTY TRUST, INC. Real Estate Information as of December 31, 2009 Square Year Year Property Age of Property Name Address City State Units Footage Acquired Built Ownership Property APARTMENT COMMUNITIES NORTHERN CALIFORNIA Santa Clara County 1 Pointe at Cupertino 19920 Olivewood Street Cupertino CA 116 135,200 1998 1963 EPLP 46 1 Carlyle, The 2909 Nieman Boulevard San Jose CA 132 129,200 2000 2000 EPLP 9 1 Enclave, The 4355 Renaissance Drive San Jose CA 637 525,463 2005 1998 Fund II 11 1 Esplanade 350 East Taylor St. San Jose CA 278 279,000 2004 2002 EPLP 7 1 Waterford, The 1700 N. First Street San Jose CA 238 219,600 2000 2000 EPLP 9 1 Le Parc 440 N. Winchester Avenue Santa Clara CA 140 113,200 1994 1975 EPLP 34 1 Marina Cove 3480 Granada Avenue Santa Clara CA 292 250,200 1994 1974 EPLP 35 1 Bristol Commons 732 E. Evelyn Avenue Sunnyvale CA 188 142,600 1995 1989 EPLP 20 1 Brookside Oaks 1651 Belleville Way Sunnyvale CA 170 119,900 2000 1973 DownREIT 36 1 Magnolia Lane 113 South Mary Avenue Sunnyvale CA 32 31,541 2007 2001 EPLP 8 1 Montclaire 450 N. Mathilda Avenue Sunnyvale CA 390 294,100 1988 1973 EPLP 36 1 Summerhill Park 972 Corte Madera Avenue Sunnyvale CA 100 78,500 1988 1988 EPLP 21 Tasman Place Retail Pad 315 Tasman Drive Sunnyvale CA - 14,100 EPLP 1 Thomas Jefferson 107 South Mary Avenue Sunnyvale CA 156 110,824 2007 1969 DownREIT 40 1 Windsor Ridge 825 E. Evelyn Avenue Sunnyvale CA 216 161,800 1989 1989 EPLP 20 11% 3,085 2,591,128 Alameda County Fourth & U 700 University Avenue Berkeley CA 171 184,099 EPLP 1 Stevenson Place 4141 Stevenson Blvd. Fremont CA 200 146,200 2000 1975 EPLP 34 1 Boulevard 40001 Fremont Blvd. Fremont CA 172 131,200 1996 1978 EPLP 31 1 City View 25200 Carlos Bee Blvd. Hayward CA 560 462,400 1998 1975 EPLP 34 1 Regency Tower 1130 Third Ave. Oakland CA 178 140,900 2005 1975 Fund II 34 1 The Grand 100 Grand Avenue Oakland CA 238 205,026 2009 2009 EPLP - 1 Bridgeport 36826 Cherry Street Newark CA 184 139,000 1987 1987 EPLP 22 1 Alderwood Park Apartments 37057 Magnolia Street Newark CA 96 74,624 2006 1987 Fund II 22 6% 1,628 1,094,324 Contra Costa County 1 San Marcos 2601 Hilltop Drive Richmond CA 432 407,600 2003 2003 EPLP 6 1 Bel Air 2000 Shoreline Drive San Ramon CA 462 391,000 1995 1988 EPLP 21 1 Foothill Gardens 1110 Harness Drive San Ramon CA 132 155,100 1997 1985 EPLP 24 1 Twin Creeks 2711-2731 Morgan Drive San Ramon CA 44 51,700 1997 1985 EPLP 24 1 Canyon Oaks 1 Amberstone Lane San Ramon CA 250 237,894 2007 2005 EPLP 4 1 Mill Creek at Windermere 2100 Waterstone Place San Ramon CA 400 381,060 2007 2005 EPLP 4 6% 1,720 1,624,354 San Mateo County 1 Carlmont Woods 2515 Carlmont Drive Belmont CA 195 107,200 2004 1971 Fund II 38 1 Harbor Cove 900 E. Hillsdale Blvd. Foster City CA 400 306,600 2004 1971 Fund II 38 1 Davey Glen 200 Davey Glen Road Belmont CA 69 65,974 2006 1962 Fund II 47 1 Hillsdale Garden 3421 Edison Avenue San Mateo CA 697 611,505 2006 1948 JV - 81.5% 61 1 Belmont Terrace 1606 Continetals Way Belmont CA 71 72,951 2006 1974 EPLP 35 6% 1,432 1,164,230 San Francisco and Marin Counties 1 Mt. Sutro Terrace Apartments 480 Warren Drive San Francisco CA 99 64,000 1999 1973 EPLP 36 1 Vista Belvedere 15 Red Hill Circle Tiburon CA 76 78,300 2004 1963 EPLP 46 1% 175 142,300 Other 1 Tuscana 315 Mt. Oso Tracy CA 30 29,088 2007 2007 EPLP 2 1 Harvest Park 2327 Summercreek Drive Santa Rosa CA 104 116,628 2007 2004 EPLP 5 1 Chestnut Street Apartments 143 Chestnut Avenue Santa Cruz CA 96 87,640 2008 2002 EPLP 7 1% 230 233,356 37 Total Northern California 30% 8,270 6,849,692 25 SOUTHERN CALIFORNIA Los Angeles County 1 Hampton Court 1136 N. Columbus Avenue Glendale CA 83 71,500 1999 1974 EPLP 35 1 Hampton Place 245 W. Loraine Street Glendale CA 132 141,500 1999 1970 EPLP 39 1 Marbrisa 1809 Termino Ave. Long Beach CA 202 122,800 2002 1987 EPLP 22 1 Pathways 5945 E. Pacific Coast Hwy. Long Beach CA 296 197,700 1991 1975 EPLP 34 1 Bunker Hill 222 and 234 S. Figueroa St. Los Angeles CA 456 346,600 1998 1968 EPLP 41 1 Cochran Apartments 612 South Cochran Los Angeles CA 58 51,400 1998 1989 EPLP 20 1 Kings Road 733 North Kings Road Los Angeles CA 196 132,100 1997 1979 EPLP 30 1 Marbella 600 South Detroit Street Los Angeles CA 60 50,108 2005 1991 EPLP 18 1 Belmont Station 1302 West 2nd St. Los Angeles CA 275 225,000 2009 2009 EPLP - 1 Park Place 400 S. Detroit Street Los Angeles CA 60 48,000 1997 1988 EPLP 21 1 Windsor Court 401 S. Detroit Street Los Angeles CA 58 46,600 1997 1988 EPLP 21 1 Renaissance 630 South Masselin Avenue Los Angeles CA 168 154,268 2006 1990 Fund II 19 1 Marina City Club 4333 Admiralty Way Marina Del Rey CA 101 127,200 2004 1971 EPLP 38 1 Mirabella 13701 Marina Point Drive Marina Del Rey CA 188 176,800 2000 2000 EPLP 9 1 Monterra del Mar 280 E. Del Mar Boulevard Pasadena CA 123 74,400 1997 1972 EPLP 37 1 Monterra del Rey 350 Madison Pasadena CA 84 73,100 1999 1972 EPLP 37 1 Monterra del Sol 280 South Euclid Pasadena CA 85 69,200 1999 1972 EPLP 37 1 Fountain Park 13141 Fountain Park Drive Playa Vista CA 705 608,900 2004 2002 EPLP 7 1 Highridge 28125 Peacock Ridge Drive Rancho Palos Verde CA 255 290,200 1997 1972 DownREIT 37 1 Studio 40-41 4043 Radford Avenue Studio City CA 149 127,238 2009 2009 Fund II - 1 Coldwater Canyon 4250 Codlwater Canyon Studio City CA 39 34,125 2007 1979 EPLP 30 1 Walnut Heights 20700 San Jose Hills Road Walnut CA 163 146,700 2003 1964 EPLP 45 1 Avondale at Warner Center 22222 Victory Blvd. Woodland Hills CA 446 331,000 1999 1970 EPLP 39 16% 4,382 3,646,439 Ventura County 1 Camarillo Oaks 921 Paseo Camarillo Camarillo CA 564 459,000 1996 1985 EPLP 24 1 Camino Ruiz Square 105 Camino Ruiz Camarillo CA 160 105,448 2006 1990 EPLP 19 1 Cielo 9733 Topanga Canyon Blvd Chatsworth CA 119 125,400 2009 2009 Fund II - 1 Regency at Encino 15506 Moorpark Street Encino CA 75 78,487 2009 1989 EPLP 20 1 Mariner's Place 711 South B Street Oxnard CA 105 77,200 2000 1987 EPLP 22 1 Tierra Vista 1750 Montevina Circle Oxnard CA 404 387,100 2001 2001 EPLP 8 1 Monterey Villas 1040 Kelp Lane Oxnard CA 122 122,100 1997 1974 EPLP 35 1 Meadowood 1733 Cochran Street Simi Valley CA 320 264,500 1996 1986 EPLP 23 1 Hidden Valley 5065 Hidden Park Court Simi Valley CA 324 310,900 2004 2004 DownREIT 5 1 Lofts at Pinehurst,The 1021 Scandia Avenue Ventura CA 118 71,100 1997 1971 EPLP 38 1 Hillcrest Park 1800 West Hillcrest Drive Newbury Park CA 608 521,900 1998 1973 EPLP 36 1 Pinehurst 3980 Telegraph Road Ventura CA 28 21,200 2004 1973 EPLP 36 1 Woodside Village 675 Providence Ave. Ventura CA 145 136,500 2004 1987 EPLP 22 11% 3,092 2,680,835 1 SOUTHERN CALIFORNIA (cont'd) Santa Barbara County 1 Chimney Sweep 775 Camino Del Sur Drive Goleta CA 91 2006 1967 EPLP 42 1 CBC 6721 El Colegio Drive Goleta CA 148 2006 1962 EPLP 47 1 Hope Ranch (Continental Apartments) 3968-3974 & 3999 Via Lucero Santa Barbara CA 108 2007 1965 EPLP 44 Hope Ranch (Lucero Village) 3968-3974 & 3999 Via Lucero Santa Barbara CA 2007 1973 EPLP 36 1% 347 306,608 Orange County 1 Barkley Apartments 2400 E. Lincoln Ave. Anahiem CA 161 139,800 2000 1984 DownREIT 25 1 Valley Park Apartments 17300 Euclid Ave. Fountain Valley CA 160 169,700 2001 1969 DownREIT 40 1 Capri at Sunny Hills 2341 Daphne Place Fullerton CA 100 128,100 2001 1961 DownREIT 48 1 Wilshire Promenade 141 West Wilshire Avenue Fullerton CA 149 128,000 1997 1992 EPLP 17 1 Montejo Apartments 12911 Dale St. Garden Grove CA 124 103,200 2001 1974 DownREIT 35 1 Huntington Breakers 21270 Beach Boulevard Huntington Beach CA 342 241,700 1997 1984 EPLP 25 DuPont Lofts 2300 DuPont Drive Irvine CA 115 170,714 EPLP 1 Hillsborough Park 1501 South Beach Boulevard La Habra CA 235 215,500 1999 1999 EPLP 10 1 Trabuco Villas 25362 Mosswood Way Lake Forest CA 132 131,000 1997 1985 EPLP 24 1 Fairways Apartments 2 Pine Valley Lane Newport Beach CA 74 107,100 1999 1972 EPLP 37 1 Villa Angelina 201 E. Chapman Ave. Placentia CA 256 217,600 2001 1970 DownREIT 39 1 Brentwood Apartment Homes 2301 E. Santa Clara Ave. Santa Ana CA 140 154,800 2001 1970 DownREIT 39 1 Treehouse Apartments 2601 N. Grand Ave. Santa Ana CA 164 135,700 2001 1970 DownREIT 39 7% 2,037 1,872,200 San Diego County 1 Alpine Country 2660 Alpine Blvd. Alpine CA 108 81,900 2002 1986 EPLP 23 1 Alpine Village 2055 Arnold Way Alpine CA 306 254,400 2002 1971 EPLP 38 1 Bonita Cedars 5155 Cedarwood Rd. Bonita CA 120 120,800 2002 1983 EPLP 26 1 Cambridge 660 F. St. Chula Vista CA 40 22,100 2002 1965 EPLP 44 1 Woodlawn Colonial 245-255 Woodlawn Ave. Chula Vista CA 159 104,500 2002 1974 EPLP 35 1 Mesa Village 5265 Clairemont Mesa Blvd. Clairemont CA 133 43,600 2002 1963 EPLP 46 1 Tierra del Sol/Norte 989 Peach Ave. El Cajon CA 156 117,000 2002 1969 EPLP 40 1 Mira Monte 10360 Maya Linda Rd. Mira Mesa CA 355 262,600 2002 1982 EPLP 27 1 Country Villas 283 Douglas Drive Oceanside CA 180 179,700 2002 1976 EPLP 33 1 Mission Hills 218 Rancho Del Oro Oceanside CA 282 244,000 2005 1984 EPLP 25 1 Bluffs II, The 6466 Friars Road San Diego CA 224 126,700 1997 1974 EPLP 35 1 Summit Park 8563 Lake Murray Blvd. San Diego CA 300 229,400 2002 1972 EPLP 37 1 Vista Capri - North 3277 Berger Ave. San Diego CA 106 51,800 2002 1975 EPLP 34 1 Shadow Point 9830 Dale Ave. Spring Valley CA 172 131,200 2002 1983 EPLP 26 10% 2,641 1,969,700 Riverside County 1 Parcwood 1700 Via Pacifica Corona CA 312 270,000 2004 1989 Fund II 20 1 Devonshire Apartments 2770 West Devonshire Ave. Hemet CA 276 207,200 2002 1988 EPLP 21 2% 588 477,200 67 Total Southern California 48% 13,087 10,952,982 29 SEATTLE METROPOLITAN AREA 1 Cedar Terrace 3205 115th Ave. NE Bellevue WA 180 174,200 2005 1984 EPLP 25 1 Emerald Ridge 3010 118th Avenue SE Bellevue WA 180 144,000 1994 1987 EPLP 22 1 Foothill Commons 13800 NE 9th Place Bellevue WA 388 288,300 1990 1978 EPLP 31 1 Palisades, The 13808 NE 12th Bellevue WA 192 159,700 1990 1977 EPLP 32 1 Sammamish View 16160 SE Eastgate Way Bellevue WA 153 133,500 1994 1986 EPLP 23 1 Woodland Commons 13700 NE 10th Place Bellevue WA 236 172,300 1990 1978 EPLP 31 1 Canyon Pointe 1630 228th St. SE Bothell WA 250 210,400 2003 1990 EPLP 19 1 Inglenook Court 14220 Juanita Drive, NE Bothell WA 224 183,600 1994 1985 EPLP 24 1 Salmon Run at Perry Creek 2109 228th Street SE Bothell WA 132 117,100 2000 2000 EPLP 9 1 Stonehedge Village 14690 143rd Blvd., NE Bothell WA 196 214,800 1997 1986 EPLP 23 1 Park Hill at Issaquah 22516 SE 56th Street Issaquah WA 245 277,700 1999 1999 EPLP 10 1 Highlands at Wynhaven 1460 NE Hawthorne Street Issaquah WA 333 424,674 2008 2000 EPLP 9 1 Wandering Creek 12910 SE 240th Kent WA 156 124,300 1995 1986 EPLP 23 1 Bridle Trails 6600 130th Avenue, NE Kirkland WA 108 99,700 1997 1986 EPLP 23 1 Evergreen Heights 12233 NE 131st Way Kirkland WA 200 188,300 1997 1990 EPLP 19 1 Morning Run 18463 Blueberry Lane Monroe WA 222 221,786 2005 1991 Fund II 18 1 Laurels at Mill Creek 1110 164th Street SE Mill Creek WA 164 134,300 1996 1981 EPLP 28 1 Anchor Village 9507 49th Avenue West Mukilteo WA 301 245,900 1997 1981 DownREIT 28 1 Castle Creek 7000 132nd Place, SE Newcastle WA 216 191,900 1998 1998 EPLP 11 1 Brighton Ridge 2307 NE 4th Street Renton WA 264 201,300 1996 1986 EPLP 23 1 Fairwood Pond 14700 SE Petrovitsky Rd. Renton WA 194 189,200 2004 1997 EPLP 12 1 Forest View 650 Duvall Ave. NE Renton WA 192 182,500 2003 1998 EPLP 11 Joule Broadway 523 Broadway Avenue, East Seattle WA 295 297,146 JV - 99% 1 The Cairns 420 Yale Avenue Seattle WA 100 70,806 2007 2006 EPLP 3 1 Fountain Court 2400 4th Street Seattle WA 320 207,000 2000 2000 EPLP 9 1 Linden Square 13530 Linden Avenue North Seattle WA 183 142,200 2000 1994 EPLP 15 1 Eastlake 2851 2833 - 2851 Eastlake Avenue Seattle WA 127 234,086 2008 2008 Fund II 1 1 Wharfside Pointe 3811 14th Avenue West Seattle WA 142 119,200 1994 1990 EPLP 19 1 Tower @ 801 801 Pine Street Seattle WA 173 118,500 2005 1970 Fund II 39 1 Echo Ridge 34907 SE Kinsey Street Snoqualmie WA 120 124,359 2005 2000 Fund II 9 29 Total Seattle Metropolitan Area 22% 5,891 5,295,611 19 133 Apartment Communities 100% 27,248 23,098,285 Apartment Communities Under Construction 581 666,059 Avg. square footage 848 Definitions for Property Ownership Avg. units per property 205 EPLP The Company has a 100% ownership in the community. Avg. age of property 26 Fund II The community is owned by Fund II.The Company has a 28.2% interest in Fund II which is accounted for using the equity method of accounting. (1) Includes 44,318 square feet of retail or commercial space DownREIT The Company holds a 1% special limited partner interest in the partnerships which owns the community.In accordance with GAAP, the Company consolidates this community. (2) Includes 58,700 square feet of estimated retail or commercial space JV - 81.5% The Company has a 81.5% ownership in this community and is consolidated. OTHER REAL ESTATE ASSETS JV - 99% The Company has a 99% ownership in this development and is consolidated. Office Buildings Essex Corporate Headquarter Bldg. 925 / 935 E. Meadow Dr. Palo Alto CA 31,900 1997 / 2007 1988 / 1962 EPLP Derian Office Building 17461 Derian Av. Irvine CA 110,000 2000 1983 EPLP Essex Southern Cal. Office Building 22110-22120 Clarendon St. Woodland Hills CA 38,940 2001 1982 EPLP Hollywood 6230 Sunset Blvd. Los Angeles CA 35,000 2006 1938 EPLP 215,840 2
